                                  1

                                  2

                                  3

                                  4                                 UNITED STATES DISTRICT COURT

                                  5                                NORTHERN DISTRICT OF CALIFORNIA

                                  6

                                  7      NIKOLA LOVIG,
                                                                                      Case No. 18-cv-02807-PJH
                                  8                   Plaintiff,

                                  9             v.                                    ORDER DENYING MOTION TO
                                                                                      VOLUNTARILY DISMISS
                                  10     BEST BUY STORES LP, et al.,
                                                                                      Re: Dkt. No. 29
                                  11                  Defendants.

                                  12
Northern District of California
 United States District Court




                                  13

                                  14         Plaintiff’s motion to Voluntarily Dismiss Claims One through Six Without Prejudice

                                  15   came on for hearing before this court on June 19, 2019. Plaintiff did not make an

                                  16   appearance, but his attorney called to advise that he had missed his flight and

                                  17   subsequently filed a written explanation. Defendants appeared through their counsel,

                                  18   Barbara Miller. Having read the papers filed by the parties and carefully considered their

                                  19   arguments and the relevant legal authority, and good cause appearing, the court hereby

                                  20   DENIES the motion, for the reasons stated at the hearing and for the following reasons.

                                  21                                        BACKGROUND

                                  22         Plaintiff Nikola Lovig was an employee of defendant Best Buy Stores, L.P. (“Best

                                  23   Buy Stores”) from approximately April 24, 2004 through May 12, 2017. See First

                                  24   Amended Complaint (“FAC”), Dkt. 14 ¶ 21. On April 3, 2018, plaintiff filed a complaint in

                                  25   Alameda County Superior Court against Best Buy Stores and Best Buy Co., Inc.

                                  26   (together “Best Buy”) on behalf of himself and a putative class of “[a]ll persons employed

                                  27   by Defendants and/or any staffing agencies and/or any other third parties in hourly or

                                  28   non-exempt positions in California during the Relevant Time Period.” Compl., Dkt. 1-1
                                  1    ¶ 12; see also FAC ¶ 13 (same). The state-court complaint alleged the following causes

                                  2    of action: (1) failure to provide meal periods, (2) failure to provide rest periods, (3) failure

                                  3    to pay hourly wages, (4) failure to provide accurate written wage statements, (5) failure to

                                  4    timely pay all final wages, and (6) unfair competition. See Compl.; FAC.

                                  5           On May 11, 2018, defendants removed the action to this court. Dkt. 1. On July

                                  6    10, 2018, plaintiff filed an amended complaint adding a seventh cause of action (7) under

                                  7    the Private Attorneys General Act, Cal. Lab. Code §§ 2698, et. seq. (“PAGA”). See FAC.

                                  8           On July 18, 2018, defendants moved to compel arbitration. Dkt. 15. On August

                                  9    28, 2018, this court issued an order finding that the parties had entered into an

                                  10   enforceable arbitration agreement that governed plaintiff’s non-PAGA claims. Dkt. 27.

                                  11   That order compelled arbitration of plaintiff’s non-PAGA claims and stayed the action

                                  12   pending resolution of the arbitration. Id. The arbitration has not yet completed.
Northern District of California
 United States District Court




                                  13          On April 26, 2019, plaintiff filed a motion pursuant to Federal Rule of Civil

                                  14   Procedure 41 to voluntarily dismiss his “First through Sixth Causes of Action without

                                  15   prejudice so Plaintiff may proceed in a representative capacity, with his Seventh Cause of

                                  16   Action under PAGA.” Dkt. 29 at 1. Defendants oppose the motion.

                                  17                                           DISCUSSION

                                  18   A.     Legal Standard

                                  19          1.     Federal Rule of Civil Procedure Rule 41

                                  20          A plaintiff may voluntarily dismiss an action without court order by filing “(i) a notice

                                  21   of dismissal before the opposing party serves either an answer or a motion for summary

                                  22   judgment; or (ii) a stipulation of dismissal signed by all parties who have appeared.” Fed.

                                  23   R. Civ. P. 41(a)(1)(A).

                                  24          Except under those circumstances, “an action may be dismissed at the plaintiff's

                                  25   request only by court order, on terms that the court considers proper.” Fed. R. Civ.

                                  26   P. 41(a)(2). “A district court should grant a motion for voluntary dismissal under

                                  27   Rule 41(a)(2) unless a defendant can show that it will suffer some plain legal prejudice as

                                  28   a result.” Smith v. Lenches, 263 F.3d 972, 975 (9th Cir. 2001) (footnote omitted).
                                                                                      2
                                  1           Rule 41 “only applies to dismissals of all claims against a particular defendant, not

                                  2    to dismissals of less than all claims against that defendant.” ECASH Techs., Inc. v.

                                  3    Guagliardo, 35 F. App’x 498, 499 (9th Cir. 2002) (citing Gen. Signal Corp. v. MCI

                                  4    Telecomms. Corp., 66 F.3d 1500, 1513 (9th Cir. 1995); Ethridge v. Harbor House Rest.,

                                  5    861 F.2d 1389, 1392 (9th Cir. 1988) (“a plaintiff may not use Rule 41(a)(1)(i) to dismiss,

                                  6    unilaterally, a single claim from a multi-claim complaint”)); see also Hells Canyon Pres.

                                  7    Council v. U.S. Forest Serv., 403 F.3d 683, 687–89 (9th Cir. 2005) (applying the same

                                  8    reasoning to Rule 41(a)(2)). When a purported dismissal is “of less than all

                                  9    counterclaims, Rule 41(a) [is] inapplicable.” ECASH Techs., 35 F. App'x at 499; Hells

                                  10   Canyon, 403 F.3d at 689 n.7 (“Rule 41(a) does not encompass the dismissal of individual

                                  11   claims”).

                                  12          Instead, “Rule 15, not Rule 41, governs the situation when a party dismisses
Northern District of California
 United States District Court




                                  13   some, but not all, of its claims” against a defendant. Gen. Signal Corp., 66 F.3d at 1513;

                                  14   Ethridge, 861 F.2d at 1392 (“Federal Rule of Civil Procedure 15(a) is the appropriate

                                  15   mechanism where a plaintiff desires to eliminate an issue, or one or more but less than

                                  16   all of several claims, but without dismissing as to any of the defendants.”) (internal

                                  17   quotation marks omitted); Hells Canyon, 403 F.3d at 687–89 (Rule 41(a) “does not allow

                                  18   for piecemeal dismissals. Instead, withdrawals of individual claims against a given

                                  19   defendant are governed by Fed. R. Civ. P. 15, which addresses amendments to

                                  20   pleadings.”).

                                  21          2.       Federal Rule of Civil Procedure Rule 15

                                  22          Federal Rule of Civil Procedure 15(a) governs the amendment of pleadings and

                                  23   permits a party to amend a previously-amended pleading “only with the opposing party’s

                                  24   written consent or the court’s leave.” Fed. R. Civ. P. 15(a)(2). The grant or denial of

                                  25   leave to amend is within the discretion of the district court. Foman v. Davis, 371 U.S.

                                  26   178, 182 (1962).

                                  27          In determining whether to grant leave to amend, the court should consider “the

                                  28   presence or absence of undue delay, bad faith, dilatory motive, repeated failure to cure
                                                                                     3
                                  1    deficiencies by previous amendments, undue prejudice to the opposing party and futility

                                  2    of the proposed amendment.” Moore v. Kayport Package Express, Inc., 885 F.2d 531,

                                  3    538 (9th Cir. 1989); see also Foman, 371 U.S. at 182. While the court should consider all

                                  4    those factors, “the crucial factor is the resulting prejudice to the opposing party.” Howey

                                  5    v. United States, 481 F.2d 1187, 1190 (9th Cir. 1973).

                                  6    B.     Analysis

                                  7           1.     Plaintiff’s Motion Fails When Construed As Either a Motion to

                                  8                  Voluntarily Dismiss or a Motion to Amend the Complaint

                                  9           Plaintiff moved to voluntarily dismiss some, but not all, of his claims pursuant to

                                  10   Rule 41. But Rule 41 “only applies to dismissals of all claims against a particular

                                  11   defendant, not to dismissals of less than all claims against that defendant.” ECASH

                                  12   Techs., 35 F. App’x at 499. Because plaintiff is attempting to dismiss some but not all of
Northern District of California
 United States District Court




                                  13   his claims against defendants, plaintiff’s motion fails under Rule 41.

                                  14          The court may construe plaintiff’s motion as a motion to amend his complaint

                                  15   under Rule 15. Defendants’ opposition brief identified Rule 15 as the proper procedural

                                  16   mechanism, and plaintiff seemed to adopt that position in his reply brief. However, even

                                  17   after being alerted to the fact that his motion should have been filed pursuant to Rule 15,

                                  18   plaintiff has not submitted a proposed amended complaint as required by this district’s

                                  19   Local Rules. See Civ. L.R. 10-1 (“Any party . . . moving to file an amended pleading must

                                  20   reproduce the entire proposed pleading[.]”). As such, plaintiff’s motion does not comply

                                  21   with this district’s basic requirements of a motion to amend the complaint.

                                  22          2.     The Federal Arbitration Act Does Not Permit Plaintiff to Amend the

                                  23                 Complaint

                                  24          More importantly, defendants argue that this case is currently stayed, and that

                                  25   plaintiff is seeking a court order advancing the litigation without first requesting that the

                                  26   court lift the stay. That much is true—the action is stayed pursuant to 9 U.S.C. § 3

                                  27   (Dkt. 27), and no party has moved this court to lift the stay. Plaintiff ignores this point

                                  28   entirely, and the court declines to proceed with motion practice in a stayed case.
                                                                                      4
                                  1           Moreover, even if plaintiff had moved to lift the stay, defendants argue that

                                  2    9 U.S.C. § 3 requires the stay to remain in effect until arbitration is complete. Plaintiff has

                                  3    also not addressed that argument.

                                  4           The Federal Arbitration Act (“FAA”) provides that:

                                  5                  If any suit or proceeding be brought in any of the courts of the
                                                     United States upon any issue referable to arbitration under an
                                  6                  agreement in writing for such arbitration, the court in which such
                                                     suit is pending, upon being satisfied that the issue involved in
                                  7                  such suit or proceeding is referable to arbitration under such an
                                                     agreement, shall on application of one of the parties stay
                                  8                  the trial of the action until such arbitration has been had in
                                                     accordance with the terms of the agreement, providing the
                                  9                  applicant for the stay is not in default in proceeding with such
                                                     arbitration.
                                  10

                                  11   9 U.S.C. § 3 (emphasis added). The plain language of the FAA seems to require that, if

                                  12   “any issue” is referred to arbitration, the court “shall” stay the “action” pending arbitration
Northern District of California
 United States District Court




                                  13   upon request. Johnmohammadi v. Bloomingdale's, Inc., 755 F.3d 1072, 1073–74 (9th

                                  14   Cir. 2014); see also Green Tree Fin. Corp.-Alabama v. Randolph, 531 U.S. 79, 88 (2000)

                                  15   (applying “the plain language of the statutory text” in interpreting the FAA). The statute

                                  16   compels staying the entire action and leaves no room to stay certain claims and proceed

                                  17   with or dismiss others.

                                  18          There is an exception to that literal reading of Section 3. In this Circuit,

                                  19   “notwithstanding the language of § 3, a district court may either stay the action or dismiss

                                  20   it outright when . . . the court determines that all of the claims raised in the action are

                                  21   subject to arbitration.” Johnmohammadi, 755 F.3d at 1074. When elucidating that

                                  22   exception, the Ninth Circuit has consistently explained that it applies only when “all of the

                                  23   claims raised in the action are subject to arbitration.” Johnmohammadi, 755 F.3d at

                                  24   1074; see Simula, Inc. v. Autoliv, Inc., 175 F.3d 716, 719 (9th Cir. 1999) (dismissal

                                  25   affirmed where “all of Simula’s claims against Autoliv were subject to the arbitration

                                  26   clause”); Sparling v. Hoffman Const. Co., 864 F.2d 635, 638 (9th Cir. 1988) (“the

                                  27   arbitration clause was broad enough to bar all of the plaintiff's claims since it required

                                  28   Active to submit all claims to arbitration”); see also, e.g., Campos v. JPMorgan Chase
                                                                                      5
                                  1    Bank, NA, Case No. 18-cv-06169-JSC, 2019 WL 827634, at *12 (N.D. Cal. Feb. 21,

                                  2    2019) (“Courts in this District regularly dismiss actions after granting motions to compel

                                  3    arbitration where all of the plaintiff's claims were subject to arbitration.”) (collecting

                                  4    cases). Neither Section 3 nor the Ninth Circuit contemplates staying or dismissing less

                                  5    than the entire action.

                                  6           This court has previously determined that some but not all of Lovig’s claims

                                  7    against Best Buy are arbitrable. Dkt. 27. Because this action raises claims both subject

                                  8    to arbitration and not subject to arbitration, 9 U.S.C. § 3 dictates that it must be stayed

                                  9    pending arbitration, and the Ninth Circuit exception allowing dismissal of an action when

                                  10   all asserted claims are arbitrable is not applicable. In short, 9 U.S.C. § 3 does not allow

                                  11   this court to dismiss Lovig’s arbitrable claims and proceed with his non-arbitrable claims.

                                  12   Therefore, the court must continue to stay the entire action—and cannot dismiss fewer
Northern District of California
 United States District Court




                                  13   than all of the claims—until the contracted-for “arbitration has been had in accordance

                                  14   with the terms of the agreement[.]” 9 U.S.C. § 3.

                                  15                                            CONCLUSION

                                  16          For the foregoing reasons, plaintiff’s motion to voluntarily dismiss claims one

                                  17   through six without prejudice is DENIED. The previously-ordered stay remains in effect

                                  18   pending resolution of the arbitration.

                                  19          IT IS SO ORDERED.

                                  20   Dated: June 21, 2019

                                  21
                                                                                      PHYLLIS J. HAMILTON
                                  22                                                  United States District Judge
                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                                                                       6
